Detailed Office Action
Examiner’s Comment – AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.

4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 5, and 6
Claims 1, 2, 3, 5, and 6 rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Coherent modulation up to 100 GBd 16QAM using silicon-organic hybrid (SOH) devices," Opt. Express 26, 220-232 (2018); “Wolf”) in view of Harvey, Thomas B. III (5,771,562; “Harvey”).
Regarding claim 1, Wolf discloses in figure 1 and related text an optical modulation device “MZM” comprising: a substrate “Si substrate;” a slot waveguide “Slot with EO material” formed by arranging a pair of electrodes “Si rail” in a groove formed on one side of the substrate and by filling the groove with an electro-optical material. Wolf, 221 (“organic EO materials … such as side-chain EO polymers”).

    PNG
    media_image1.png
    627
    688
    media_image1.png
    Greyscale


Wolf, Figure 1



a dielectric film that expands in a wider area than an area in which the slot waveguide is formed to cover both a surface of the electro-optic material filled in the slot waveguide and a surface of the substrate; and 
a plate member that covers the slot waveguide and is bonded to the dielectric film with an adhesive resin.
However, Harvey discloses in figure 23 and related text, an optical device comprising an array of optical devices 24 (LED array 20) onto which an encapsulating dielectric silicon dioxide film 25 is deposited, Harvey, col. 2, ll. 49-53, onto which a metal structure 30 (can or impervious cap/foil) is deposited, Harvey, col. 2, ll. 62-64, using an adhesive to “sealingly” engage “the metal can over the film of dielectric material. Harvey, clm. 10.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wolf to disclose: a dielectric film that expands in a wider area than an area in which the slot waveguide is formed to cover both a surface of the electro-optic material filled in the slot waveguide and a surface of the substrate; and a plate member that covers the slot waveguide and is bonded to the dielectric film with an adhesive resin because the resulting configuration would facilitate hermetically sealing the optical device. Harvey, Abstract.
Regarding claim 2, Wolf discloses in figure 1 and related text that the slot waveguide is formed by filling the groove with an electro-optic polymer material. Wolf, 221 (“organic EO materials … such as side-chain EO polymers”).
Regarding claim 3, Harvey, as applied in the rejection of claim 1, discloses that the dielectric film is formed with an oxide, a nitride, or an oxynitride of aluminum or silicon. Harvey, col. 2, ll. 49-53.

Regarding independent claim 5, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wolf in view of Harvey to comprise a method for manufacturing an optical modulation device, the method comprising: forming a slot waveguide filled with an electro-optic material in a groove formed on a substrate; Wolf, fig. 1 and p. 221 (“organic EO materials … such as side-chain EO polymers”); arranging a dielectric film that expands in a wider area than an area in which the slot waveguide is formed to cover both a surface of the electro-optic material filled in the slot waveguide and a surface of the substrate; Harvey, fig. 2 and col. 2, ll. 49-53 and 62-64; applying an adhesive resin to the dielectric film and bonding a plate member that covers the slot waveguide to the dielectric film with the adhesive resin; Harvey, clm. 10; because the resulting method would facilitate hermetically sealing the optical device. Harvey, Abstract.
Claim 4
Claim 4, as dependent upon claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Coherent modulation up to 100 GBd 16QAM using silicon-organic hybrid (SOH) devices," Opt. Express 26, 220-232 (2018); “Wolf”) in view of Harvey, Thomas B. III (5,771,562; “Harvey”), as applied in the rejection of claims 1-3 and 5-6, and further in view of Ikemura et al. (Multi layer film adhesive for IC packaging applications," 1995 Proceedings. 45th Electronic Components and Technology Conference, 1995, pp. 688-691; “Ikemura”).

However, Ikemura discloses in figure 1 and related text an aluminum lid heat sink attached by multi-layer functional film adhesives. Ikemura, p. 688 (disclosing multilayer adhesives that not only provide adhesion but also provide heat conduction and stress insulation).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wolf in view of Harvey such that the dielectric film includes a first dielectric film that covers both a surface of the electro-optic material and a surface of the substrate and a second dielectric film that covers a resin layer applied to the first dielectric film, and the plate member is bonded to the second dielectric film because the resulting configuration would facilitate providing adhesion, heat conduction and stress insulation. Ikemura, p. 688 (disclosing an aluminum lid heat sink attached by multi-layer functional film adhesives).
Claim 7
Claim 7, as dependent upon claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (Coherent modulation up to 100 GBd 16QAM using silicon-organic hybrid (SOH) devices," Opt. Express 26, 220-232 (2018); “Wolf”) in view of Harvey, Thomas B. III (5,771,562; “Harvey”), as applied in the rejection of claims 1-3 and 5-6, and further in view of Weaver, Michael (2002/0140347; “Weaver”).
Regarding claim 7, Wolf in view of Harvey does not explicitly disclose that the plate member is bonded to the dielectric film with the adhesive resin having a low oxygen transmission rate.

Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Wolf in view of Harvey such that the plate member is bonded to the dielectric film with the adhesive resin having a low oxygen transmission rate because the resulting configuration would facilitate resisting “attack from exterior environmental species, including water and oxygen.” Weaver, par. [0004].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883